ORDER

PER CURIAM:
AND NOW, this 18th day of August, 2000, Gregory Henry Wheeler having been suspended from the practice of law in the State of New Jersey for a period of three years by Order of the Supreme Court of New Jersey dated March 14, 2000; the said Gregory Henry Wheeler having been directed on June 16, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Gregory Henry Wheeler is suspended from the practice of law in this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.